UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
EASTERN DIVISION
NO. 4:19-CR-00041-H

 

UNITED STATES OF AMERICA
ORDER

MICHAEL DELINDA STANSBURY

This matter comes now before this court on motion of the United States to order
the disposition of a firearm associated with the above captioned case.

For good cause shown, the court hereby GRANTS the government’s motion,
and orders the Halifax County Sheriff's Office to dispose of a Glock .40 caliber
handgun bearing s/n BHK682 and any and all ammunition and accessories, by
destruction, aE, or other means in accordance with its regulations.

This the S/- day of February 2020.

/1fee)
MALCOLM @/HOWARD Lo
ict Judge

Senior United States Distr

  
